Exhibit23 Consent of Independent Registered Public Accounting Firm Plan Administrator Kirby401(k) Plan: We consent to the incorporation by reference in the Registration Statements (File Nos.333-129333, 33-57625) on FormS-8 of Kirby Corporation of our report dated June27, 2007, with respect to the statements of net assets available for benefits (modifiedcash basis) of the Kirby401(k) Plan as of December31, 2006 and 2005, and the related statements of changes in net assets available for benefits (modified cash basis) for the years then ended and the supplemental scheduleH, line4i – schedule of assets (held at end of year) (modified cash basis) as of December31, 2006, which report appears in the December31, 2006 Annual Report of Form11-K of the Kirby401(k) Plan. KPMG LLP Houston, Texas June27, 2007
